Case: 20-30593     Document: 00516075623         Page: 1   Date Filed: 11/01/2021




           United States Court of Appeals
                for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     November 1, 2021
                                  No. 20-30593                         Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                           Plaintiff—Appellee,

                                      versus

   Elaine Davis,

                                                        Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:15-CR-155-1


   Before King, Smith, and Haynes, Circuit Judges.
   King, Circuit Judge:
         After we reversed Defendant Elaine Davis’s convictions for
   conspiracy to commit health care fraud and health care fraud, Davis, who had
   been incarcerated for approximately one year, filed a motion for issuance of
   a certificate of innocence. The district court denied her motion, and Davis
   now appeals. For the reasons that follow, we AFFIRM.
                             I. BACKGROUND
         In United States v. Ganji, 880 F.3d 760 (5th Cir. 2018), this court
   reversed Defendant Elaine Davis’s convictions for health care fraud and
Case: 20-30593           Document: 00516075623             Page: 2       Date Filed: 11/01/2021




                                           No. 20-30593


   conspiracy to commit health care fraud because the convictions were based
   on insufficient evidence. Davis had been incarcerated for approximately one
   year before this reversal. Following the Ganji decision, Davis filed a motion
   for issuance of a certificate of innocence arguing that the she fulfilled the
   requirements in 28 U.S.C. § 2513 (the Unjust Conviction and Imprisonment
   Statute) and, in the alternative, that the statute is unconstitutional in light of
   the Supreme Court’s decision in Nelson v. Colorado. 1 A magistrate judge held
   an oral argument and subsequently recommended denial of Davis’s motion.
   The district court allowed for supplemental briefing, heard oral argument,
   and subsequently denied Davis’s motion, adopting and supplementing the
   magistrate judge’s report and recommendation. Davis timely appealed,
   presenting us with the following two issues: (1) whether Davis is entitled to a
   certificate of innocence under 28 U.S.C. § 2513 and (2) whether § 2513’s
   requirement of an affirmative showing of innocence is unconstitutional.
                            II. STANDARD OF REVIEW
           The parties do not contest the abuse-of-discretion standard for
   reviewing a district court’s denial of a certificate of innocence under 28
   U.S.C. § 2513. However, today we join other circuits and adopt the abuse-of-
   discretion standard. 2 Constitutionality challenges to federal statutes,
   however, are reviewed de novo. United States v. Jones, 132 F.3d 232, 239 (5th
   Cir. 1998).



           1
               137 S. Ct. 1249 (2017).
           2
             Until now this has been an open question in our circuit. See Hernandez v. United
   States, 888 F.3d 219, 222-23 (5th Cir. 2018). Other circuits have explicitly adopted the
   abuse-of-discretion standard of review. See United States v. Graham, 608 F.3d 164, 172 (4th
   Cir. 2010); United States v. Grubbs, 773 F.3d 726, 731 (6th Cir. 2014); Betts v. United States,
   10 F.3d 1278, 1283 (7th Cir. 1993); United States v. Racing Servs., Inc., 580 F.3d 710, 711-12
   (8th Cir. 2009); Rigsbee v. United States, 204 F.2d 70, 72-73 & n.3 (D.C. Cir. 1953).




                                                 2
Case: 20-30593        Document: 00516075623              Page: 3       Date Filed: 11/01/2021




                                         No. 20-30593


                                  III. DISCUSSION
           We begin by determining whether the district court erred in denying
   Davis’s motion for a certificate of innocence; then, we turn to her
   constitutionality challenge.
               A. Denial of the Motion for Certificate of Innocence
           The “default [burden of proof] for civil cases” is the preponderance
   of the evidence. CIGNA Corp. v. Amara, 563 U.S. 421, 444 (2011). We join
   the other circuits that have found that this default burden of proof applies to
   motions for certificates of innocence. 3 A person seeking a certificate of
   innocence under 28 U.S.C. § 2513 is required to prove that:
           (1) His conviction has been reversed or set aside on the ground
           that he is not guilty of the offense of which he was convicted,
           or on new trial or rehearing he was found not guilty of such
           offense, as appears from the record or certificate of the court
           setting aside or reversing such conviction, or that he has been
           pardoned upon the stated ground of innocence and unjust
           conviction and
           (2) He did not commit any of the acts charged or his acts,
           deeds, or omissions in connection with such charge constituted
           no offense against the United States, or any State, Territory or
           the District of Columbia, and he did not by misconduct or
           neglect cause or bring about his own prosecution.
   28 U.S.C. § 2513(a). The government conceded that Davis satisfied the first
   requirement. The second prong is the focus of the dispute.




           3
             See United States v. Grubbs, 773 F.3d 726, 733 (6th Cir. 2014); Abu-Shawish v.
   United States, 898 F.3d 726, 739 (7th Cir. 2018); Holmes v. United States, 898 F.3d 785, 789
   (8th Cir. 2018); United States v. Abreu, 976 F.3d 1263, 1270 (11th Cir. 2020).




                                                3
Case: 20-30593        Document: 00516075623              Page: 4       Date Filed: 11/01/2021




                                         No. 20-30593


           Under that prong, Davis had to prove that she “did not commit any
   of the acts charged” 4 and that she “did not by misconduct or neglect cause
   or bring about [her] own prosecution.” Id. § 2513(a)(2). The district court
   did not abuse its discretion in finding that Davis did not prove by a
   preponderance of the evidence that she “did not commit any of the acts
   charged” (i.e., the first requirement of § 2513(a)(2)).
           Davis was charged with conspiracy to commit health care fraud as well
   as health care fraud, and she relies only on the trial record and our opinion in
   Ganji to show that she did not commit the acts associated with those charges.
   In Ganji, regarding the conspiracy charge, our court acknowledged that “the
   direct evidence favors Davis” because the government’s witnesses testified
   that Davis had never explicitly entered into an agreement with them. Ganji,
   880 F.3d at 773. However, “[a]greements need not be spoken or formal, and
   the Government can use evidence of the conspirators’ concerted actions to
   prove an agreement existed.” Id. at 767. Our court went no further than
   concluding that the government “did not implicate Davis in the scheme with
   proof beyond a reasonable doubt.” Id. at 777. Similarly, regarding the fraud
   charges, this court found that the government presented “insufficient
   evidence to show that [Davis] knowingly executed a scheme to defraud
   Medicare.” Id. at 778. Thus, it was within the district court’s discretion to
   find that Davis did not satisfy her burden to prove her actual innocence of the
   acts charged.




           4
             As indicated by the word “or,” the subsection requires only that a plaintiff prove
   either that she “did not commit any of the acts charged” or her “acts, deeds, or omissions
   in connection with such charge constituted no offense.” 28 U.S.C. § 2513(a)(2). Davis’s
   argument focuses on the acts charged in the indictment, so we restrict our analysis to the
   former requirement.




                                                4
Case: 20-30593      Document: 00516075623            Page: 5   Date Filed: 11/01/2021




                                      No. 20-30593


          Davis was required under 28 U.S.C. § 2513(a)(2) to prove her lack of
   misconduct or neglect in addition to her actual innocence of the charged acts.
   Because Davis did not prove her actual innocence, we need not wade into the
   circuit split interpreting “misconduct or neglect” in that same prong.
     B. Constitutionality of § 2513(a)’s Requirement to Prove Innocence
          Davis relies on the Supreme Court’s holding and rationale in Nelson
   v. Colorado, 137 S. Ct. 1249 (2017) to argue that 28 U.S.C. § 2513(a)’s
   requirement of an affirmative showing of innocence is unconstitutional.
   However, the issue in Nelson and the issue here are meaningfully different,
   making the Court’s holding in Nelson inapplicable. In Nelson, the defendants
   (whose convictions were reversed) moved for refunds of restitution, fees, and
   costs they paid upon their convictions. Notably, the Colorado law scrutinized
   in Nelson also allowed for compensation including $70,000 per year of
   incarceration, compensation for child support, and reasonable attorney’s fees
   for bringing the compensation claim. Id. at 1254 n.6. However, the petitioners
   in Nelson did not request compensation, so the constitutionality of that part
   of the statute was not at issue.
          Here, Davis is attempting to receive damages for her incarceration
   under 28 U.S.C. § 1495. See also 28 U.S.C. § 2513(e) (providing the damages
   cap). Davis’s interest in receiving damages for her wrongful conviction is not
   about “the continuing deprivation of property after a conviction has been
   reversed.” Nelson, 137 S. Ct. at 1255. Rather, she seeks something above and
   beyond her existing rights. “The American legal system has long treated
   compensation for the economic consequences of a reversed conviction very
   differently from the refund of fines and other payments made by a defendant
   pursuant to a criminal judgment.” Id. at 1261 (Alito, J., concurring). This is
   exactly the distinction the district court made. Accordingly, the district court




                                           5
Case: 20-30593      Document: 00516075623        Page: 6   Date Filed: 11/01/2021




                                  No. 20-30593


   did not err in finding Nelson inapplicable to this case on the question of
   constitutionality.
                            IV. CONCLUSION
          For the foregoing reasons, we AFFIRM.




                                       6